Matter of Diaz v Superintendent, Franklin Corr. Facility (2018 NY Slip Op 02870)





Matter of Diaz v Superintendent, Franklin Corr. Facility


2018 NY Slip Op 02870


Decided on April 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 26, 2018

525706

[*1]In the Matter of MICHAEL DIAZ, Petitioner,
vSUPERINTENDENT, FRANKLIN CORRECTIONAL FACILITY, Respondent.

Calendar Date: March 2, 2018

Before: Garry, P.J., Lynch, Mulvey, Rumsey and Pritzker, JJ.


Michael Diaz, Comstock, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Garry, P.J., Lynch, Mulvey, Rumsey and Pritzker, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.